UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                    11/20/2019

IRENE TSEPENYUK
                                                Plaintiff,           18-cv-07092 (GBD) (KHP)

                             -against-                                        ORDER

FRED ALGER & COMPANY, INC.,

                                                Defendant.

-----------------------------------------------------------------X
KATHARINE H. PARKER, United States Magistrate Judge:

         On November 19, 2019, the parties appeared telephonically for a discovery conference.

The following order is entered:

         Discovery. The deadline for discovery is extended to January 31, 2020.

         Depositions. Mr. Spano’s deposition shall occur as scheduled on November 20, 2019.

Plaintiff’s deposition shall occur as scheduled on December 19, 2019. The parties are directed

to schedule the depositions of Messrs. Morello and Kincel prior to December 19, 2019. To the

extent practicable, there should be at least one day between these depositions.

         Subpoenas. Plaintiffs are directed to provide Defendants with the names of any

potential non-party witnesses that Plaintiff may choose to subpoena by no later than December

20, 2019. Plaintiff is directed to issue any such subpoenas by no later than December 27, 2019.

         Availability. The parties are directed to meet and confer regarding possible dates for

depositions prior to the close of discovery. By November 27, 2019, Defendant’s counsel shall

provide dates when Defendant’s counsel will be available for non-party depositions. Plaintiff

will schedule any remaining depositions on dates when opposing counsel is available.
       Status Conference. An in-person status conference in this matter is hereby scheduled

for December 18, 2020 at 3:00 p.m. in Courtroom 17-D, United States Courthouse, 500 Pearl

Street, New York, New York. The parties shall file a joint letter by December 13, 2019, where

each party will list and briefly describe the issues to be raised at the conference.

SO ORDERED.

DATED:      November 20, 2019
            New York, New York


                                                      ______________________________
                                                      KATHARINE H. PARKER
                                                      United States Magistrate Judge




                                                 2
